ORDER
PER CURIAM.
Susan JoAnn Campbell appeals from the circuit court’s judgment setting aside a deed by which her mother, Elma Blanche Pfifer, conveyed to Campbell her interest in the family farm. We affirm. The judgment of the circuit court is supported by substantial evidence and is not against the weight of evidence; no error of law appears. An extended opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting *61forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).